Citation Nr: 1809737	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-15 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than April 7, 2015, for increased 100 percent rating for service-connected recurrent prostate cancer status post prostatectomy (hereinafter "prostate cancer").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

By way of background, a May 2013 rating decision by the RO proposed a reduction of the Veteran's service-connected prostate cancer from 100 percent to 60 percent.  At that time, the Veteran was provided a detailed summary explaining the bases for the proposed reduction.  He was further notified that he had 60 days to submit additional evidence to show that the rating should not be reduced, and that if, within 30 days from the date of the notice, VA receives a hearing request, it will continue payments at the present rate until a hearing is held and the testimony reviewed.  

In a statement dated in July 2013, the Veteran requested a pre-determination hearing.  The Board notes that the Veteran's request for pre-determination hearing was untimely, and therefore, the Veteran forfeited his right to such a hearing.  An October 2013 rating decision implemented the rating reduction.  In response to his notice of disagreement as to the evaluation assigned the residuals of the prostate cancer, the Veteran was issued a statement of the case in April 2014.  He then submitted a statement the next month the RO construed as a substantive appeal.  

Where a diagnostic code requires assignment of a 100 percent evaluation for a finite period of time, followed by the requirement that the disorder thereafter be rated based on residuals, the assignment of a lower disability rating based on those residuals does not constitute a reduction.  See Rossiello v. Principi, 3 Vet. App. 430 (1992).  However, the due process requirements of 38 C.F.R. § 3.105 nevertheless apply with respect to notice that the rating will be changing.  

Thereafter, an August 2015 rating decision by the RO granted an increased disability rating of 100 percent for service-connected prostate cancer effective April 7, 2015, in light of the resumption of therapeutic measures for prostate cancer.  In response, the Veteran, through his representative, requested an earlier effective date for the assignment of a 100 percent evaluation.  

In October 2015, the Veteran appeared with his representative for a formal RO hearing.  A transcript of that proceeding has been associated with the record.  


FINDING OF FACT

For the period from January 1, 2014 to April 6, 2015, the Veteran did not have any malignant neoplasms of the genitourinary system; his predominant residual of prostate cancer during this time was voiding dysfunction.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 7, 2015, for increased 100 percent rating for service-connected prostate cancer have not been met.  38 U.S.C. § 1114(l), (s), 5103, 5103A, 5107(b), 5110 (2012); 38 C.F.R. § 3.400 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Effective Date

	Legal Principles

The applicable law and regulations concerning effective dates provide that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (a); 38 C.F.R. §§ 3.400, 3.400(o)(2).

	Discussion

The Board has considered the propriety of the April 7, 2015, effective date for the Veteran's increased 100 percent disability rating, and finds that there is no legal entitlement to an earlier effective date in this case.  As indicated, it is well established that the effective date for a claim shall be the date of receipt of the new claim or date entitlement arose, whichever is later.

Here, the Board has reviewed all of the evidence of record and notes that the earliest ascertainable day on which entitlement arose is April 7, 2015.  In that regard, the Board notes that medical treatment records reflect steadily rising PSA levels between May 2013 and April 2015.  For instance, treatment records reflect the Veteran's PSA levels as followed: 0.03 PSA in May 2013, 0.11 PSA in April 2014, 0.13 PSA in October 2014, and 0.17 PSA in April 2015.  Treatment records dated in April 2015 reflect that based on the Veteran's most recent PSA levels, i.e., April 2015, the Veteran was consulted on the benefits of salvage radiation therapy, i.e., radiation therapy given for suspected recurrent malignant disease after a period of observation.  

Consequently, an August 2015 rating decision by the RO granted an increased 100 percent disability rating for the Veteran's service-connected prostate cancer.  

The Board notes that Diagnostic Code 7528 provides that a 100 percent disability rating is warranted for a malignant neoplasm of the genitourinary system, e.g., prostate cancer, following the cessation of surgical, chemotherapy, or other therapeutic procedures.  The corresponding note provides, in pertinent part, that the mandatory 100 percent rating shall continue with a mandatory VA examination being performed every six months.  In the absence of local reoccurrence or metastasis, the disability is to be rated based upon residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  (Parenthetically, from January 1, 2014, to April 6, 2015, the Veteran was assigned a highest-60 percent disability rating for voiding dysfunction).

The evidence in this case reflects that VA physicians were presumably monitoring the Veteran's PSA levels over a period of time.  However, it was not until April 7, 2015, that the VA physicians, in their medical judgment, determined that further radiation therapy was necessary.  As such, there is no evidence prior to that date of local reoccurrence or metastasis.  

The Board acknowledges the September 2015 statement submitted by Mr. J. T. Sullivan, PA-C, which indicates that the Veteran's prostate cancer cannot be considered cured.  However, the statement is pointedly silent on whether the Veteran had an active and/or malignant prostate cancer prior to April 7, 2015.  As such, the Board does not assign this statement any probative value.  

The Board acknowledges the Veteran's contention that entitlement to an earlier effective date for the award of a 100 percent disability rating is warranted in this case because it is incongruous that his cancer abruptly became active on April 7, 2015.  To the extent the Veteran is addressing questions of the medical nature and severity of his prostate cancer, the Board finds his statements are not competent lay evidence.  Notwithstanding, the probative medical evidence outweighs any lay evidence of record.  As indicated, the record reflects that VA physicians seemingly weighed the findings of the Veteran's PSA levels prior to April 7, 2015, and medically determined that radiation therapy or other therapeutic procedures were not necessary prior to that date.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim.




      (Continued on the next page)
ORDER

Entitlement to an effective date earlier than April 7, 2015, for increased 100 percent rating for service-connected prostate cancer is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


